FILED
                             NOT FOR PUBLICATION                            MAR 01 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ADAN PRIETO-CORTEZ,                              No. 13-73750

               Petitioner,                       Agency No. A095-804-565

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Adan Prieto-Cortez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) denial of his motion to reopen removal proceedings

based on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen.

Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir. 2011), and we review de novo

constitutional claims, Vilchez v. Holder, 682 F.3d 1195, 1198 (9th Cir. 2012). We

deny the petition for review.

      The agency did not abuse its discretion in denying Prieto-Cortez’s untimely

motion to reopen that alleges ineffective assistance by the attorney who

represented him before the IJ, where Prieto-Cortez failed to comply with the

threshold requirements of Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), and

the alleged ineffective assistance is not “plain on the face of the administrative

record,” see Castillo-Perez v. INS, 212 F.3d 518, 525 (9th Cir. 2000).

      Prieto-Cortez’s due process claim fails because he has not demonstrated how

he was prejudiced by the IJ issuing the denial of the motion to reopen prior to

Prieto-Cortez’s receipt of the immigration court file and hearing tapes. See Dent v.

Holder, 627 F.3d 365, 373 (9th Cir. 2010) (to prevail on a due process claim, an

alien must “show prejudice, which means that the outcome of the proceeding may

have been affected by the alleged violation”).

      PETITION FOR REVIEW DENIED.




                                           2                                    13-73750